      Case: 1:20-cv-02317 Document #: 1 Filed: 04/14/20 Page 1 of 16 PageID #:1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 DAVID DEPYPER and KATE MILASHUS, )
 Individually and on Behalf of All Other )
 Persons Similarly Situated,             )
                                         )            COLLECTIVE AND CLASS ACTION
                       Plaintiffs,       )            COMPLAINT
                                         )
                       v.                )
                                         )            Jury Trial Demanded
 ROUNDY’S SUPERMARKETS INC. and          )
 ROUNDY’S ILLINOIS, LLC, d/b/a           )
 MARIANO’S,                              )            Civil Action No. ___________
                                         )
                       Defendants.       )

                                        INTRODUCTION

       Plaintiffs David DePyper (“Plaintiff DePyper”) and Kate Milashus (“Plaintiff Milashus”)

(collectively “Plaintiffs”), individually and on behalf of all others similarly situated, through

counsel, upon personal knowledge and upon information and belief as to other matters, files this

Collective and Class Action Complaint (the “Complaint”) against Defendants Roundy’s

Supermarkets Inc. (“Roundy’s”) and Roundy’s Illinois LLC, d/b/a Mariano’s (“Mariano’s”)

(collectively “Defendants”), seeking all available relief under 1) the Fair Labor Standards Act of

1938 (“FLSA”), 29 U.S.C. §§ 201, et. seq., and 2) the Illinois Minimum Wage Act, 820 ILCS

105/1 et seq. (“IMWL”). The following allegations are based on Plaintiffs’ personal knowledge

and belief and upon information made known to Plaintiffs.

                                  NATURE OF THE ACTION

       1.      This action seeks to recover unpaid overtime compensation under the FLSA for

(i) Plaintiff DePyper and other current and former Meat Managers (a/k/a Manager of Meat or

Manager of Meat and Seafood), and similarly situated current and former employees holding
      Case: 1:20-cv-02317 Document #: 1 Filed: 04/14/20 Page 2 of 16 PageID #:2




comparable positions but different titles employed by Defendants in the United States

(collectively “MMs”); and (ii) Plaintiff Milashus and other current and former Bakery Managers

(a/k/a Manager of Bakery), and similarly situated current and former employees holding

comparable positions but different titles employed by Defendants in the United States

(collectively “BMs”), who worked more than 40 hours in any given workweek, from three years

before the date this Complaint was filed until entry of judgment in this matter (the “Relevant

Time Period”), and who elect to opt into this action pursuant to the Fair Labor Standards Act

(“FLSA”), 29 U.S.C. § 216(b) (the “Collective.”)

        2.     This action also seeks to recover unpaid overtime compensation under the Illinois

Minimum Wage Act, 820 ILCS 105/1 et seq. (“IMWL”) for Plaintiffs and other current and

former MMs and BMs, who worked more than 40 hours in any workweek at any Mariano’s

location in Illinois during the Relevant Time Period, pursuant to Fed. R. Civ. P. 23 (the “Illinois

Class”).

                                JURISDICTION AND VENUE

        3.     This Court has jurisdiction over Plaintiffs’ FLSA claims pursuant to 29 U.S.C. §

216(b) and 28 U.S.C. § 1331 and supplemental jurisdiction over Plaintiffs’ state law claim

pursuant to 28 U.S.C. §§ 1332 and 1367.

        4.     Venue is proper pursuant to 28 U.S.C. § 1391 because a substantial part of the

events or omissions giving rise to the claims occurred in this District and Plaintiffs reside in this

District.

        5.     Upon information and belief, Defendants regularly conduct business in this

district.




                                                 2
         Case: 1:20-cv-02317 Document #: 1 Filed: 04/14/20 Page 3 of 16 PageID #:3




          6.      This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C.

    §§ 2201 and 2202.

                                            THE PARTIES

          7.      Plaintiff DePyper is an individual residing in Oak Forest, Illinois.

          8.      Plaintiff DePyper was employed by and was permitted to work for Defendants

    from approximately January 2014 through January 2019 at multiple Mariano’s locations. 1

          9.      Plaintiff Milashus is an individual residing in River Forest, Illinois.

          10.     Plaintiff Milashus was employed by and was permitted to work for Defendants as

    a BM from approximately May 2018 through March 2019 at Defendants’ Elmhurst and

    Westchester locations.

          11.     Plaintiffs have each consented in writing to be a party to this action, pursuant to 29

    U.S.C. § 216(b), and copies of their consents are attached hereto.

          12.     Defendant Roundy’s is a corporation organized and existing under the laws of

    Wisconsin, with its principal offices at 875 East Wisconsin Avenue, Milwaukee, WI 53202.

    According to its website, Roundy’s Supermarkets, Inc. is a “leading grocer in the Midwest” and

    a wholly-owned subsidiary of the publicly-traded Kroger Co., located in Cincinnati, Ohio.2

    Roundy’s Supermarkets, Inc. operates over 150 retail grocery stores, including over 40

    Mariano’s locations throughout the Chicagoland area.3




1
  During his tenure with Defendants, Plaintiff DePyper also worked on occasion as a “travel team
manager,” a position separate and distinct from the MM position. Plaintiff DePyper’s claims are
limited to his time as a MM.
2
  See Roundy’s Supermarket, Inc.’s Home Page, available at https://www.roundys.com (last
visited March 30, 2020)
3
  Id.
                                                    3
     Case: 1:20-cv-02317 Document #: 1 Filed: 04/14/20 Page 4 of 16 PageID #:4




      13.     Defendant Mariano’s is a limited liability corporation organized and existing

under the laws of Wisconsin, with its principal offices at 875 East Wisconsin Avenue,

Milwaukee, WI 53202.

      14.     At all times relevant herein, Defendant Mariano’s has been an employer within

the meaning of Section 3(d) of the FLSA, 29 U.S.C. § 203(d), and Section 105/3(c) of the

IMWL.

      15.     At all times relevant herein, Defendant Roundy’s has been an employer within the

meaning of Section 3(d) of the FLSA, 29 U.S.C. § 203(d), and Section 105/3(c) of the IMWL

      16.     At all times relevant herein, Defendants were jointly Plaintiffs’ employer within

the meaning of Section 3(d) of the FLSA, 29 U.S.C. § 203(d), and Section 105/3(c) of the

IMWL.

      17.     At all times relevant herein, Defendant Mariano’s has been an enterprise within

the meaning of Section 3(r) of the FLSA, 29 U.S.C. § 203(r).

      18.     At all times relevant herein, Defendant Roundy’s has been an enterprise within

the meaning of Section 3(r) of the FLSA, 29 U.S.C. § 203(r).

      19.     At all times relevant herein, Defendant Mariano’s has been an enterprise engaged

in commerce or the production of goods for commerce within the meaning of Section 3(s)(1) of

the FLSA because it has had employees engaged in commerce or in the production of goods for

commerce, or employees handling, selling, or otherwise working on goods or materials that

have moved in or were produced for commerce by any person, 29 U.S.C. § 203(s)(1). Further,

Defendant Mariano’s has had (and has) a gross volume of sales, made or done business in an

amount of at least $500,000.




                                               4
     Case: 1:20-cv-02317 Document #: 1 Filed: 04/14/20 Page 5 of 16 PageID #:5




      20.     At all times relevant herein, Defendant Roundy’s has been an enterprise engaged

in commerce or the production of goods for commerce within the meaning of Section 3(s)(1) of

the FLSA because it has had employees engaged in commerce or in the production of goods for

commerce, or employees handling, selling, or otherwise working on goods or materials that

have moved in or were produced for commerce by any person, 29 U.S.C. § 203(s)(1). Further,

Defendant Roundy’s Supermarkets, Inc. has had (and has) a gross volume of sales, made or

done business in an amount of at least $500,000.

      21.     At all times relevant herein, Plaintiffs and all similarly situated MMs and BMs

were engaged in commerce or in the production of goods for commerce as required by 29

U.S.C. §§ 206-207.

      22.     Defendants issued paychecks to the Plaintiffs and all similarly situated employees

during their employment.

      23.     Defendant Mariano’s suffered, permitted or directed the work of Plaintiffs and

similarly situated employees, and Defendant Mariano’s benefited from work performed by

Plaintiffs and similarly situated employees.

      24.     Defendant Roundy’s suffered, permitted or directed the work of Plaintiffs and

similarly situated employees, and Defendant Roundy’s benefited from work performed by

Plaintiffs and similarly situated employees.

      25.     Pursuant to Defendants’ policy, pattern, and practice, Defendants did not pay

Plaintiffs and other similarly situated employees proper overtime wages for hours they worked

for Defendants’ benefit in excess of 40 hours in a workweek.




                                               5
     Case: 1:20-cv-02317 Document #: 1 Filed: 04/14/20 Page 6 of 16 PageID #:6




                                 FACTUAL ALLEGATIONS

      26.     Defendants employed Plaintiffs and the Collective and Illinois Class Members as

MMs and BMs.

      27.     Defendants maintain control, oversight, and discretion over the operation of its

retail grocery stores, including its employment practices with respect to Plaintiffs, the Collective

Members, and the Illinois Class Members.

      28.     Plaintiffs and the Collective and Illinois Class Members performed work as MMs

and BMs that was integrated into the normal course of Defendants’ business.

      29.     Consistent with Defendants’ policy, pattern and/or practice, Plaintiffs and the

Collective and Illinois Class Members regularly worked in excess of 40 hours per workweek

without being paid premium overtime wages, in violation of the FLSA and Illinois law.

      30.     During their time as a MM and BM, respectively, Plaintiff DePyper and Plaintiff

Milashus routinely worked more than 40 hours a week – and frequently more than 60 hours per

week – but were not paid overtime compensation for the hours they worked in excess of 40.

      31.     Defendants assigned all of the work performed by Plaintiffs and the Collective and

Illinois Class Members, and are aware of all the work that they have performed.

      32.     The work primarily performed by Plaintiffs and the Collective and Illinois Class

Members required little specialized skills, no capital investment, and did not include managerial

responsibilities or the exercise of meaningful independent judgment and discretion.

      33.     Throughout the Relevant Time Period, Plaintiff DePyper and the Collective and

Illinois Class Member MMs performed the same primary job duties, including many or all of

the following examples: cutting meat, waiting on customers, preparing, cooking, and wrapping




                                                 6
     Case: 1:20-cv-02317 Document #: 1 Filed: 04/14/20 Page 7 of 16 PageID #:7




meat department orders, unloading and shelving (or “throwing”) both frozen and fresh meat

deliveries, maintaining and keeping replenished shelves and displays, and cleaning.

      34.     Throughout the Relevant Time Period, Plaintiff Milashus and the Collective and

Illinois Class Member BMs performed the same primary job duties, including many or all of the

following examples: baking, waiting on customers, preparing bakery department orders,

stocking shelves and displays, and cleaning.

      35.     Throughout the Relevant Time Period, the primary job duties of Plaintiffs and the

Collective and Illinois Class Members did not include: hiring, firing, disciplining, directing the

work of other employees, or exercising meaningful independent judgment and discretion.

      36.     The primary job duties of Plaintiffs and the Collective and Illinois Class Members

did not materially differ from the duties of non-exempt hourly paid employees, which included

many duties that were manual and non-exempt in nature. The performance of manual labor and

non-exempt duties occupied the vast majority of Plaintiffs’ and the Collective and Illinois Class

Members’ working hours.

      37.     Pursuant to a centralized, company-wide policy, pattern and/or practice,

Defendants classified all MMs and BMs and other similarly situated current and former

employees holding comparable positions but different titles as exempt from the overtime

provisions of the FLSA and Illinois law.

      38.     Upon information and belief, Defendants did not perform a person-by-person

analysis of the job duties of MMs or BMs when making the decision to classify all of them

uniformly as exempt from the overtime protections of the FLSA and the IMWL.

      39.     Defendants established labor budgets to cover labor costs for the stores in which

Plaintiffs and similarly situated MMs and BMs worked. The wages of Defendants’ store-level



                                                7
     Case: 1:20-cv-02317 Document #: 1 Filed: 04/14/20 Page 8 of 16 PageID #:8




employees were deducted from the labor budgets. However, Defendants did not provide

sufficient money in the labor budgets to cover all hours needed to complete the necessary

manual and non-exempt tasks in each store. Defendants knew or recklessly disregarded the fact

that the underfunding of store labor budgets resulted in Plaintiffs and other similarly situated

MMs and BMs (who were not paid overtime) working more than 40 hours in a workweek

without receiving any additional overtime compensation, which allowed Defendants to avoid

paying additional wages (including overtime) to the non-exempt, store-level employees.

      40.     Defendants knew, by virtue of the fact that their Store Managers (as its authorized

agents) actually saw Plaintiffs and other similarly situated MMs and BMs perform primarily

manual labor and non-exempt duties, that as a result of the underfunded labor budgets the

amount of money available to pay non-exempt employees to perform such work was limited

(and, ultimately, insufficient). Defendants knew that Plaintiffs and other similarly situated MMs

and BMs were performing the work of non-exempt employees and, based on their actual job

duties, MMs and BMs did not fall within any FLSA or IMWL exemptions. Defendants were

aware of their obligations under the FLSA and the laws of Illinois, and acted willfully and/or

recklessly in failing to classify Plaintiffs and other similarly situated MMs and BMs as non-

exempt employees.

      41.     Defendants’ unlawful conduct, as described above, was willful and/or in reckless

disregard of the FLSA and IMWL, and accomplished through Defendants’ centralized,

company-wide policy, pattern, and practice of minimizing labor costs by violating the FLSA

and IMWL.

      42.     As part of its regular business practice, Defendants intentionally, willfully, and

repeatedly engaged in a policy, pattern, and practice of violating the FLSA and related Illinois



                                                 8
     Case: 1:20-cv-02317 Document #: 1 Filed: 04/14/20 Page 9 of 16 PageID #:9




laws with respect to Plaintiffs and the Collective and Illinois Class Members. This policy,

pattern, and practice includes, but it is not limited to, Defendants’ knowledge of their

obligations and the kind of work that Plaintiffs and the Collective and Illinois Class Members

were, and have been, performing. As a result, Defendants have:

      a.       willfully misclassified Plaintiffs and members of the Collective and Illinois

               Class;

      b.       willfully failed to pay Plaintiffs and the members of the Collective and Illinois

               Class overtime wages for hours they worked in excess of 40 hours per week; and

      c.       willfully failed to provide enough money in its store-level labor budgets for non-

               exempt employees to perform their duties and responsibilities, forcing MMs and

               BMs to perform such non-exempt tasks.

      43.     Defendants’ willful violations of the FLSA and IMWL are further demonstrated

by the fact that during the course of the Collective and Class Action Periods and continuing to

the present, Defendants have failed to maintain accurate and sufficient time records for

Plaintiffs and the members of the Collective and Illinois Class. Defendants acted recklessly or in

willful disregard of the FLSA and Illinois law by instituting a policy and/or practice that did not

allow Plaintiffs to record all hours worked.

      44.     Due to the foregoing, Defendants’ failure to pay overtime wages for work

performed by the Collective and Illinois Class Members in excess of 40 hours per workweek

was willful and/or reckless, and has been widespread, repeated and consistent.

                        FLSA COLLECTIVE ACTION ALLEGATIONS

      45.     Pursuant to 29 U.S.C. §§ 207 and 216(b), Plaintiffs seek to prosecute their FLSA

claims as a Collective Action on behalf of all persons who are or were formerly employed by



                                                9
   Case: 1:20-cv-02317 Document #: 1 Filed: 04/14/20 Page 10 of 16 PageID #:10




Defendants as MMs or BMs, and individuals holding comparable salaried positions but with

different titles, within the United States at any time during the Relevant Time Period.

      46.        Defendants are liable under the FLSA for, inter alia, failing to pay premium

overtime wages to Plaintiffs and other similarly situated employees.

      47.        Upon information and belief, there are likely dozens of similarly situated current

and former MMs and BMs who have not been paid premium overtime wages in violation of the

FLSA and who would benefit from the issuance of a court-supervised notice of this lawsuit and

the opportunity to join. Thus, notice should be sent to the Collective Action Members pursuant

to 29 U.S.C. § 216(b).

      48.        The similarly situated employees are known to Defendants, are readily

identifiable, and can be located through Defendants’ records.

                                ILLINOIS CLASS ALLEGATIONS

      49.        Pursuant to Fed. R. Civ. P. 23(a), (b)(2) and (b)(3), Plaintiffs seeks to prosecute

their IMWL claims as a class action on behalf of all persons who are or were formerly employed

by Defendants as MMs or BMs at any time during the Relevant Time Period (the “Illinois

Class”).

      50.        The persons in the Illinois Class are so numerous that their joinder is

impracticable.

      51.        There are questions of law and fact common to the Illinois Class and such

questions predominate over questions solely affecting individual members of the Class (for

example, whether Defendants have misclassified MMs and BMs as exempt from the overtime

provisions of the IMWL).




                                                  10
    Case: 1:20-cv-02317 Document #: 1 Filed: 04/14/20 Page 11 of 16 PageID #:11




       52.     Plaintiffs’ claims are typical of the claims of the Illinois Class, Plaintiffs are

adequate representatives to fairly prosecute the interests of the Class, and they have retained

competent counsel to advance the interests of the Class.

       53.     A class action in superior to other methods of adjudicating the IMWL

misclassification claims set forth in this case.

                               FIRST CAUSE OF ACTION
                         (FLSA: UNPAID OVERTIME WAGES)
             (Brought on Behalf of Plaintiffs and All Collective Action Members)

       54.     Plaintiffs, on behalf of themselves and all Collective Action Members, re-allege

and incorporate by reference paragraphs 1 through 48 as if they were set forth again herein.

       55.     At all relevant times, Defendant Mariano’s has been, and continues to be, an

employer engaged in interstate commerce and/or the production of goods for commerce, within

the meaning of the FLSA, 29 U.S.C. §§ 206(a) and 207(a).

       56.     At all relevant times, Defendant Roundy’s has been, and continues to be, an

employer engaged in interstate commerce and/or the production of goods for commerce, within

the meaning of the FLSA, 29 U.S.C. §§ 206(a) and 207(a).

       57.     At all relevant times, Defendants employed Plaintiffs, and employed, or continue

to employ, each of the Collective Members within the meaning of the FLSA.

       58.     Defendants have engaged in a widespread pattern and practice of violating the

FLSA, as described in this Complaint.

       59.     The overtime wage provisions set forth in 29 U.S.C. §§ 201, et seq., apply to

Defendants.




                                                   11
   Case: 1:20-cv-02317 Document #: 1 Filed: 04/14/20 Page 12 of 16 PageID #:12




      60.       At all relevant times and continuing to the present, Defendants have had a policy

and practice of refusing to pay premium overtime compensation to their MMs and BMs for

hours worked in excess of 40 hours per workweek.

      61.       As a result of Defendants’ willful failure to compensate its employees, including

Plaintiffs and the Collective Members, at a rate not less than one and one-half times the regular

rate of pay for work performed in excess of 40 hours in a workweek, Defendants have violated

and, continue to violate, the FLSA, 29 U.S.C. §§ 201, et seq., including 29 U.S.C. §§ 207(a)(1)

and 215(a).

      62.       As a result of Defendants’ willful failure to record time and compensate its

employees, including Plaintiffs and the Collective Members, Defendants failed to make, keep,

and preserve records with respect to each of its employees sufficient to determine the wages,

hours and other conditions and practices of employment in violation of the FLSA, 29 U.S.C. §§

201, et seq., including 29 U.S.C. §§ 211(c) and 215(a).

      63.       As a result of Defendants’ policy and practice of minimizing labor costs by

underfunding labor budgets for their stores, Defendants knew or recklessly disregarded the fact

that Plaintiffs and the Collective Members were primarily performing manual labor and non-

exempt tasks.

      64.       Due to Defendants’ (a) failure to provide enough labor budget funds, (b) failure to

take into account the impact of the underfunded labor budgets on the job duties of Plaintiffs and

the Collective Members, (c) actual knowledge, through their store-level and district managers

that the primary duties of Plaintiffs and the Collective Members were manual labor and other

non-exempt tasks, (d) failure to perform a person-by-person analysis of Plaintiffs’ and the

Collective Members’ job duties to ensure that they were performing exempt job duties, (e)



                                                12
   Case: 1:20-cv-02317 Document #: 1 Filed: 04/14/20 Page 13 of 16 PageID #:13




policy and practice that did not allow Plaintiffs and Collective Members to record all hours

worked, Defendants knew and/or showed reckless disregard that its conduct was prohibited by

the FLSA. 29 U.S.C. § 255(a).

      65.     As a result of Defendants’ FLSA violations, Plaintiffs, on behalf of themselves

and the Collective Members, are entitled to (a) recover from Defendants their unpaid wages for

all of the hours worked by them, as premium overtime compensation; (b) recover an additional,

equal amount as liquidated damages for Defendants’ willful violations of the FLSA; and, (c)

recover their unreasonably delayed payment of wages, reasonable attorneys’ fees, and costs and

disbursements of this action, pursuant to 29 U.S.C. § 216(b).

      66.     Defendants’ violations of the FLSA have been willful, thus a three-year statute of

limitations applies, pursuant to 29 U.S.C. § 255.

                                 SECOND CAUSE OF ACTION
                            (IMWL: UNPAID OVERTIME WAGES)
                       (Brought on Behalf of Plaintiffs and the Illinois Class)

      67.     Plaintiffs and the Illinois Class re-allege and incorporate by reference paragraphs

1–44 and 49-53.

      68.     At all relevant times, Plaintiffs and the Illinois Class Members were employees of

Defendants, and Defendants were employers within the meaning of the IMWL, 820 ILCS

105/3(c).

      69.     Defendants misclassified Plaintiffs and Illinois Class Members as exempt from

the overtime provisions of the IMWL and failed to pay them overtime for hours worked in

excess of 40 in a workweek.

      70.     Plaintiffs and Illinois Class Members consistently worked more than 40 hours in a

workweek without being paid overtime compensation.



                                               13
    Case: 1:20-cv-02317 Document #: 1 Filed: 04/14/20 Page 14 of 16 PageID #:14




       71.     Plaintiffs and Illinois Class Members are entitled to unpaid overtime under the

IMWL as well as all other relief provided by law, including all penalties and interest applicable

to the weeks worked, including but not limited to (as applicable) treble the amount of the unpaid

overtime, damages in the amount of 5% of the amount of any such unpaid overtime for each

month following the date of payment during which such overtime remains unpaid, prejudgment

interest, and attorneys’ fees and costs pursuant to §12(a) of the IMWL, 820 ILCS 105/12.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs and the Collective Members and Illinois Class Action

Members are entitled to and pray for the following relief:

       a.       Designation of this action as an FLSA collective action on behalf of Plaintiffs

                and the Collective Members and prompt issuance of notice pursuant to 29 U.S.C.

                § 216(b), to all similarly situated members of the Collective, apprising them of

                the pendency of this action, permitting them to assert timely FLSA claims in this

                action by filing individual Consents pursuant to 29 U.S.C. § 216(b);

       b.       Certification of this action as a class action on behalf of Illinois Class Members

                and prompt issuance of a notice to all similarly-situated persons, apprising them

                of the pendency of this action, permitting them to opt-out or to be bound by any

                judgment in the matter;

       c.       A declaratory judgment that the practices complained of are unlawful under the

                FLSA and IMWL;

       d.       An injunction requiring Defendants to cease their unlawful practices;

       e.       An award of unpaid wages for all hours worked in excess of 40 hours in a

                workweek, at a rate of one and one-half times the regular rate of pay under the



                                                14
    Case: 1:20-cv-02317 Document #: 1 Filed: 04/14/20 Page 15 of 16 PageID #:15




                FLSA and IMWL, using the following common methodology for calculating

                damages: ((Annual Salary ÷ 52) ÷ 40) x Total Number of Overtime Hours

                Worked x 1.5;

       f.       An award of liquidated damages under the FLSA to the Plaintiffs and Collective

                Action Members as a result of Defendants’ willful failure to pay for all hours

                worked in excess of 40 hours in a workweek, at a rate of one and one-half times

                the regular rate of pay pursuant to 29 U.S.C. § 216;

       g.       An award of damages under the IMWL, as applicable based on weeks worked,

                including for pre-amendment periods 2% of the amount of any unpaid overtime

                for each month following the date of payment during which such unpaid

                overtime remains unpaid, and for post-amendment periods (1) treble the amount

                of the unpaid overtime; and (2) 5% of the amount of any unpaid overtime for

                each month following the date of payment during which such unpaid overtime

                remains unpaid;

       h.       An award of damages representing the employer’s share of FICA, FUTA, state

                unemployment insurance, and any other required employment taxes;

       i.       An award of prejudgment and post-judgment interest;

       j.       An award of costs and expenses of this action together with reasonable attorneys’

                and expert fees and an award of a service payment to the Plaintiffs;

       k.       Such other and further relief as this Court deems just and proper.


                              DEMAND FOR TRIAL BY JURY

       Pursuant to FED. R. CIV. P. 38(b), Plaintiffs and the Collective Members demand a trial

by jury on all questions of fact raised by the Complaint.


                                                15
    Case: 1:20-cv-02317 Document #: 1 Filed: 04/14/20 Page 16 of 16 PageID #:16




Dated: April 14, 2020          By: ___s/ Bethany A. Hilbert______________
                                      C. Andrew Head
                                      Bethany Hilbert
                                      Head Law Firm, LLC
                                      4422 N. Ravenswood Ave.
                                      Chicago, IL 60640
                                      Tel: (404) 924-4151
                                      Fax: (404) 796-7338
                                      Email: ahead@headlawfirm.com

                                      Fran L. Rudich*
                                      Seth R. Lesser*
                                      Christopher M. Timmel*
                                      KLAFTER, OLSEN & LESSER, LLP
                                      Two International Drive, Suite 350
                                      Rye Brook, NY 10573
                                      Tel: (914) 934-9200
                                      Fax: (914) 934-9220
                                      Email: fran@klafterolsen.com
                                      Email: seth@klafterolsen.com
                                      Email: christopher.timmel@klafterolsen.com

                                      Attorneys for Plaintiffs, Collective and the Illinois
                                      Class

                                      *to seek admission pro hac vice




                                        16
